                   TABLE OF CONTENTS



Section   1.                                                       ...P. 1/A
           A. HVAC Systems for Dormitories                     .   ..P. 1/A
           B. POD Housing Units-                                     P. 3/A
Section    2. Fire Smoke Detection, Alarms, Suppression Systems
Section    3.                                              .            8/A
Section    4. Inspection of the Emergency Generator   .               P. 8/A
Section    5.


Section


Section    8. Equipment List of Tools used for 1/16/2020 Inspection
Section    9. Photos and Photo log
         As part of the renovation, some of the previously noted damaged and missing exhaust
         vents in the ventilation system in some of the dormitory shower areas were also being
         repaired and replaced. (Photos # 17A and 18A).

         The ventilation vents in the toilet areas were also being repaired and replaced.
         (Photos # 19A, 20A, 21A, 22A)

B.   POD Housing Units (newer housing area) HVAC Systems

     1. In the POD housing area, there are 2 air conditioning units and 2 air handling units to
        meet the HVAC needs in the POD areas. This is done, as best as I could determine from

         inspection, by using packaged air treatment units located on the roof of the POD
         housing areas to provide cool air to the POD housing areas. Air handlers (Photos # 23A
         and 24A) move heated air to these housing units, after the air is heated as it passes over
         the coils containing hot water provided by boilers. (Photo # 25A). I was told that the
         package treatment units were installed in the 1990s. From what was explained to me
         smoke detectors located in the air handlers on the roof shut down the air handlers, so
         they do not transmit smoke throughout the building areas covered by those air
         handlers. Fire doors and smoke doors are said to close when the smoke alarms sound.

     2. There are supply air and exhaust air vents in individual cells in the POD housing units.
        Supply air temperatures, relative humidity and Carbon Dioxide levels as well as the air
        velocity readings were taken in randomly selected cells in randomly selected housing
        units. The housing units selected were HU-1 and HU-4 in the POD housing areas. The
        specific cells were selected by using birth dates from several facility staff accompanying
        me on my inspection. These readings are noted in a tabular format as seen below. There
        are 57 cells in each of these housing units and I selected 3 cells from each of the two
        housing units selected.

     Housing Unit      Cell #    Cell air temp. F.     %RH____PPM CO2___Air Velocity CFM__

         HU-1            6       72.0 degrees          16.9 %     768PPM      57.5 FPM

                         17      71.2 degrees          15.8%      640 PPM     112.5 CFM

                         29      72.2 degrees          13.8       836 PPM     237 CFM



         HU-4 Females 5          73.4 degrees          13.5 %     640 PPM     250 CFM

                         16      71.7 degrees          16.6 %     864 PPM      10.4 CFM

                         30      73.1 degrees          14.8 %     723 PPM     28.25 CFM

         HU-

         HU-1 Dayroom            70.4 degrees          18.9%      692 PPM



                                            3/A
    *** All measurements were within acceptable APHA/ACA limits except HU-4, Cell # 16
    which was half of the APHA/ASHRAE Standards of 20 CFM per person of outside air, or
    recirculated filtered air to any housing unit. While this limited sampling appears to be
    good, it also indicates that a more extensive survey of these parameters should be
    undertaken by trained, competent mechanical facility personnel or a qualified third
    party.

3. Overpainting (indiscriminate painting over ventilation grills and sprinkler heads) in POD
   Cells and Showers was very evident in areas. There was evidence of a recent coat of
   heavy white paint, which restricts air flow and interferes with the fire sprinkler systems.

    a. Cells in PODs:

         In cells in some areas of the PODs chipped and peeled undercoats of paint could be
         seen on and around the vents including in cell # 17 of HU-1 (Photo # 26A). In some
         cases, the new paint was just painted over other extraneous materials on the walls
         and vents. This attempt to cover over years of neglect as was seen in my initial
         inspection photographs of 10/30/2018 was obvious in the noted photographs
         taken during the 1/16/2020 inspection. (Photos # 27A, 28A, 29A, 30A).

         In cells in the POD units, there was evidence of overpainting of vents thereby
         obstructing the flow of air through the vent openings in the cells. (Photos # 31A
         and 32A). This type of cover up renovation will not hold up to the daily cleaning
         and abuse of these surfaces over time and the outer coat of paint will soon begin
         to peel and chip. Overpainting and obstructing cell vent openings as shown in
         (Photos 33A and 34A) must be corrected as this affects the ventilation system
         function in these cells.

         Painting over fire sprinkler heads in cells in the POD areas was noted such as that
         which can be seen in cell HU-4, cell #30 and in HU-1, cell 17. This type of
         overpainting can interfere with the proper operation of the fire suppression system
         in these areas thereby jeopardizing the life and safety of inmates in these cells.
         (Photos # 34A and 35A).

         Renovating POD cells is good, but inspections of the cells in HU-4, cell 16 and HU-4,
         cell 30 revealed toilet bowl stains in one toilet and some extraneous materials on
         the seat of another of those toilets. (Photos #36A and 37A). Ongoing sanitation in
         these sampled cells of this HU-4 unit must be improved overall. Findings of
         sanitation issues in 2 of 3 units sampled indicates that correctional staff in these
         areas must be more attentive in making sure inmates maintain their cells in an
         orderly and sanitary manner.

    b.   Showers in PODS:
         In the showers in the POD areas, rust was painted over on some of the vent grills
         and some of the vent grills were bent and not seated properly, thereby possibly
         interfering with proper air flow. (Photos # 38A, 39A, 40A, 41A, 42A, and 43A.).
         These issues need to be properly repaired or the vents and grills replaced. The light


                                       4/A
